Citation Nr: 1027566	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran was not afforded a VA examination regarding his 
psychiatric disabilities.  The RO determined that the Veteran did 
not provide enough information about his claimed stressors to 
attempt any verification.  However, VA has recently revised the 
regulations regarding stressor verification.  Under the new 
regulation, if a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, then the requirement for 
corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) 
(a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

The Veteran was diagnosed with PTSD in March 2007 and with PTSD 
symptoms in previous examinations.  Additionally, he has been 
diagnosed with depressive disorder: dysthymia.   He received the 
Vietnam Service Medal as indicated by an October 1988 DD-215 
form, correcting his original DD-214 form.  The record also 
contains a statement from the Veteran describing several claimed 
stressors.  One stressor in particular involved a commotion in 
December 1971 when he was informed there were "sappers" coming 
through the wire barrier surrounding his site.  He recalled 
flares being fired and opening fire towards the wire barrier.  He 
noted difficulty sleeping that night and being informed that a 
"sapper" was killed in his sector.  Under the new regulations, 
the Board finds that verification is not required regarding this 
reported stressor.  

Based on the information above, the Board finds that a VA 
examination is required to confirm a diagnosis of PTSD and to 
determine whether the Veteran's current psychiatric disabilities 
are related to his active service.  The examiner should 
specifically address whether any diagnosis of PTSD is due to fear 
of hostile military or terrorist activity and whether the claimed 
stressors are adequate to support a diagnosis of PTSD, and in 
fact did lad to the Veteran's PTSD.

Additionally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) letter does not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should also 
ensure compliance with all notice and assistance requirements 
under the VCAA, as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
This letter should advise the Veteran of the 
evidence necessary to substantiate his claim, 
as well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should also 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The Veteran should then be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of any current 
psychiatric disability, to specifically 
include PTSD.  The examiner should review the 
claims file.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should list all current psychiatric 
disabilities and clearly address the 
following:

a.)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's PTSD is related to the claimed 
stressors.  In addition, the examiner should 
please specifically state whether or not the 
underlying stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.

b.)  As to any other psychiatric disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
current disability is causally or 
etiologically related to the Veteran's active 
service.  

A complete rationale should be provided for 
any opinion offered.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


